| ^ARMSTRONG, C.J.,
concurs.
I have reviewed the majority opinion on rehearing, and while I agree with the legal principles enunciated therein, I must respectfully maintain my original conclusion that the record on appeal is insufficient to allow this Court to review the trial court’s judgments. Issue has not been joined and the record does not indicate that the exceptions and objections raised by various parties have been ruled upon by the trial court.
BAGNERIS, J., concurs in part and dissents in part for the reasons assigned by Judge BELSOME.